DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is based on Applicant's argument/remarks filed on March 8, 2022, in response to the Non-Final Office Action dated December 8, 2021, and the agreement reached by both parties during the telephonic interview with Applicant's representative, Attorney Greg Lunt (Reg. No. 57,354) on March 22, 2022.

Claims 1-20 are presented for prosecution and are allowed via the following Examiner’s Amendment.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Greg Lunt (Reg. No. 57,354) on March 22, 2022.

The application has been amended as follows:
IN THE CLAIMS:


1. (Currently Amended) A computer-implemented method comprising: 
	accessing, by a controller, one or more updated data structures that are to be included in a user interface functionality test, the updated data structures contributing at least partially to a user interface; 
	accessing, by the controller, a portion of live or snapshotted data captured from one or more services running in a production environment, the services being initialized at a specified common time identified in a shared contract that is shared among the services, the shared contract providing a common notion of time among the services, wherein the live or snapshotted data is used in the user interface functionality test, and wherein the live or snapshotted data includes service data generated by the services and user input data identifying user inputs received at the user interface, wherein the services implement queue-based communication that decouples the services and provides individual request retries; 
	initiating, by the controller, generation of a first simulated user interface instance using the updated data structures and using the accessed live or snapshotted data, the first simulated user interface portraying how the updated data structures would function if exposed to external users when hosted by the production environment; 
	initiating, by the controller, generation of a second simulated user interface instance using a different version of the updated data structures and using the [[same]] accessed live or snapshotted data, the second simulated user interface portraying how the different version of the updated data 2Application No.: 16/746,795Attorney's Docket No.: 010704.0040U1 structures would function if exposed to external users when hosted by the 
	computing one or more metrics related to the first and second user interface instances, wherein the computation is performed in a separate computing stage, the separate computing stage allowing the metrics to be changed during computation without regenerating at least a portion of the first and second user interface instances; 
	comparing, by the controller, the first user interface instance to the second user interface instance to identify one or more differences between the first user interface instance and the second user interface instance according to the live or snapshotted data and according to the user input data identifying user inputs received at the user interface; and 
	based on the comparison, determining, by the controller, one or more outcome-defining effects the updated data structures had on the user interface based on the identified differences between the first user interface instance and the second user interface instance.

4. (Currently Amended) The computer-implemented method of claim 2, wherein the controller establishes a contract between the one or more services to ensure that the one or more services use a same version of metadata and to ensure that the services access a same live or snapshotted data.

12. (Currently Amended) A system comprising: 
at least one physical processor; 
physical memory comprising computer-executable instructions that, when executed by the physical processor, cause the physical processor to: 

	access, by the controller, a portion of live or snapshotted data captured from one or more services running in a production environment, the services being initialized at a 5Application No.: 16/746,795Attorney's Docket No.: 010704.0040U1 specified common time identified in a shared contract that is shared among the services, the shared contract providing a common notion of time among the services, wherein the live or snapshotted data is used in the user interface functionality test, and wherein the live or snapshotted data includes service data generated by the services and user input data identifying user inputs received at the user interface, wherein the services implement queue-based communication that decouples the services and provides individual request retries; 
	initiate, by the controller, generation of a first simulated user interface instance using the updated data structures and using the accessed live or snapshotted data, the first simulated user interface portraying how the updated data structures would function if exposed to external users when hosted by the production environment; 
	initiate, by the controller, generation of a second simulated user interface instance using a different version of the updated data structures and using the [[same]] accessed live or snapshotted data, the second simulated user interface portraying how the different version of the updated data structures would function if exposed to external users when hosted by the production environment, wherein the first and second simulated user interface instances are generated within the production environment but are inaccessible to external users; 
	computing one or more metrics related to the first and second user interface instances, wherein the computation is performed in a separate computing stage, the separate computing 
	compare, by the controller, the first user interface instance to the second user interface instance to identify one or more differences between the first user interface instance and the second user interface instance according to the live or snapshotted data and according to the user input data identifying user inputs received at the user interface; and 
	based on the comparison, determine, by the controller, one or more outcome-defining effects the updated data structures had on the user interface based on the identified differences between the first user interface instance and the second user interface instance.

17. (Currently Amended) The system of claim 16, wherein the comparison to the previous A/B test[[s]] results indicate[[s]] whether a new A/B test is to be run.

20. (Currently Amended) A non-transitory computer-readable medium comprising one or more computer-executable instructions that, when executed by at least one processor of a computing device, cause the computing device to: 
	access, by a controller, one or more updated data structures that are to be included in a user interface functionality test, the updated data structures contributing at least partially to a user interface; 
	access, by the controller, a portion of live or snapshotted data captured from one or more services running in a production environment, the services being initialized at a specified common time identified in a shared contract that is shared among the services, the shared contract providing a common notion of time among the services, wherein the live or snapshotted 
	initiate, by the controller, generation of a first simulated user interface instance using the updated data structures and using the accessed live or snapshotted data, the first simulated user interface portraying how the updated data structures would function if exposed to external users when hosted by the production environment; 9Application No.: 16/746,795Attorney's Docket No.: 010704.0040U1 
	initiate, by the controller, generation of a second simulated user interface instance using a different version of the updated data structures and using the [[same]] accessed live or snapshotted data, the second simulated user interface portraying how the different version of the updated data structures would function if exposed to external users when hosted by the production environment, wherein the first and second simulated user interface instances are generated within the production environment but are inaccessible to external users; 
	compute one or more metrics related to the first and second user interface instances, wherein the computation is performed in a separate computing stage, the separate computing stage allowing the metrics to be changed during computation without regenerating at least a portion of the first and second user interface instances; 
	compare, by the controller, the first user interface instance to the second user interface instance to identify one or more differences between the first user interface instance and the second user interface instance according to the live or snapshotted data and according to the user input data identifying user inputs received at the user interface; and 


END OF AMENDMENT

Allowable Subject Matter
6.	The following is Examiner’s statement of reasons for allowance: 
	The prior art of record teaches the general concepts of simulation-based testing (see Szeto et al. 20170124487, Zapella et al. 10977149, and Burde 20200394122), and service synchronization (see Constandache et al. 20200349172).  However, based on Applicant’s remarks and further search, Examiner has concluded that the specific claim limitations “accessing, by the controller, a portion of live or snapshotted data captured from one or more services running in a production environment, the services being initialized at a specified common time identified in a shared contract that is shared among the services, the shared contract providing a common notion of time among the services, wherein the live or snapshotted data is used in the user interface functionality test, and wherein the live or snapshotted data includes service data generated by the services and user input data identifying user inputs received at the user interface, wherein the services implement queue-based communication that decouples the services and provides individual request retries... initiating, by the controller, generation of a second simulated user interface instance using a different version of the data structures and using the same accessed live or snapshotted data, the second simulated user interface portraying how the different version of the data structures would function if exposed to in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.  	
	Claims 1, 12, and 20 are therefore allowed.  Claims 2-11 and 13-19 are also allowed due to their respective dependence on allowable independent claims 1 and 12.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/SPE, Art Unit 2192